Order Filed August 10, 2016




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     No. 05-16-00943-CV

 IN RE HOMEOWNERS’ ASSOCIATION OF PRINCETON MEADOW, INC., Relator

                 Original Proceeding from the Justice Court, Precinct # 2
                                  Collin County, Texas
                        Justice Court Cause No. 02-SC-15-00068

                                         ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Brown

       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus for want of jurisdiction.


                                               /s/ ELIZABETH LANG-MIERS
                                                   JUSTICE